Title: From George Washington to Board of War, 28 September 1781
From: Washington, George
To: Board of War


                  
                     Gentlemen
                     Head Quarters Williamsburg 28th Sepr 1781.
                  
                  The Inclosed Letter from Doctr Craick of the Hospital, is of so much Importance, that I cannot omit to transmit it to your Board—& to enforce it with my Warmest Desire that its Request may be complied with in the shortest Time possible—The Exhausted Condition of this State admits no Relief—our only Hope is from you—the Importance of the Soldiers life to our Service, is too well known to you, to need any Coment from me, The Season is fast approachg when, If the poor fellows are not provided, their Lives will be sported with in the most distressing Manner. I am Gentlemen Your h. Sr.
                  
                  
                     G.W.
                  
               